“4

ey er ra ere vere ete Te

£288 ELLE SSNTTED STATES DISTRICT COURT

for the
DISTRIC OF RHODEISLAND [=]

   
 
 

 

 

 

 

Carline Vilbon

 

 

Plaintiff(s)
v

. Civil Action No.
1. The Department of Children, Youth and Families

2. The Lifespan Facilities
3. The Rumford House Group Home

 

Ne Nee ee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

1. Kevin Aucoin, director of the Depariment of Children, Youth and Families,

To: Defendant's name and address) 5. Friendship Street, Providence, RI. 02903.

2. Timothy Babineau CEO of the Lifespan facilities, 593 Eddy Street, Providence, Rl.
02803

\A. Arthur Mercurio, director of residential services at the Rumford House group hame. 2
Farrell Place, Rumford, RI. 02916

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Q2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaints attorney,
whose name and address are: Carline Vilbon =

74 Prince Sireat, Pawtucket, RI. 02860

ce] Ld Mir

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court. tal

q

CLERK OF COURT
i } . ’

fe

           

    

i ne |
Signature af Clerk or Deputy Clerk

 

Date: 06/10/2024 }LLaLAL. pp RAL

 
AO 440 (Rev. 06/12) Summons ina Civil Action (Page 2)

 
  

 

Civil Action No.

 

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l)

This summons for (name of individual and title, ifany) Arthur Mercurio, residential director of the Rumford House

 

was received by me on (date)

© I personally served the summons on the individual at (place) R UM FORK) Hb VsSEGCLOOP HOAE

on (date) ; or

 

7) I left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

 

 

 

 

on. (date) , and mailed a copy to the individual’s last known address; or

© I served the summons on (name of individual) A ATHug Ee ACUR i a , who is

designated by law to accept service of process on behalf of (name of or ganization) A uO Fe RD te USE GQouP Ho /7. F.
on (date) 3

© Jreturned the summons unexecuted because ;or

(Other (specify):

Sy LEPT THE suftows AUD CONPLARVT ATTHENOOR BpséD ow
AGewTts REPUSALTO ACLERTTHsé Docunewis-

My fees are $ for travel and $ for services, for a total of $ 0.00

I declare under penalty of perjury that this information is true.

Bio | Vill

Server's ‘signature

NR. Sovk yi) Bow

Printed name and title

 

LYPRI Mee stheet Caulluccer 102866

Server's addi eSS

Additional information regarding attempted service, etc:
